In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the *456Supreme Court, Westchester County (Donovan, J.), entered August 9, 1993, which, inter alia, granted the defendant’s motion to dismiss the plaintiff’s complaint, and denied the plaintiff’s cross motion for leave to enter a default judgment.
Ordered that the order is affirmed, with costs.
We find that the plaintiff was collaterally estopped and barred by res judicata from relitigating her claim regarding overcharges for electricity she did not use (see, Boronow v Boronow, 71 NY2d 284; Kaufman v Lilly & Co., 65 NY2d 449, 455; Matter of Manshul Constr. Corp. v New York City School Constr. Auth., 192 AD2d 659).
The plaintiff’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Santucci, JJ., concur.